UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7004


O. GARRY OKPALA,
                                              Plaintiff - Appellant,

          versus


STEVEN   J.  GAL,   Warden  of   the   Federal
Correctional   Institution  FCI   Estill   SC;
GRUBBS, Counselor at FCI Estill SC; RANEW,
Corrections Officer at FCI Estill SC; FOSSE,
Lt at FCI Estill SC; ADDUCCI, Disciplinary
Hearing Officer DHO at FCI Estill SC; FEDERAL
BUREAU OF PRISONS; UNITED STATES OF AMERICA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(CA-01-4252-0-25BD)


Submitted:   October 20, 2004             Decided:   December 1, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


O. Garry Okpala, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          O. Garry Okpala appeals the district court’s orders

accepting the recommendations of the magistrate judge and denying

relief on Okpala’s complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics,* 403 U.S. 388

(1971),   and     the   court’s    order    denying   Okpala’s   motions    to

reconsider.      Okpala also challenges the magistrate judge’s order

denying additional discovery.        We have reviewed the record and the

opinions of the district court and magistrate judge and find no

reversible      error   in   the   denial    of   Okpala’s   Bivens   claims,

reconsideration, or discovery.             Accordingly, we affirm for the

reasons stated by the district court and magistrate judge.                 See

Okpala v. Gal, No. CA-01-4252-0-25BD (D.S.C. filed June 28, 2002 &

entered July 1, 2002; filed Nov. 12, 2002 & entered Nov. 13, 2002;

filed Apr. 26, 2004 & entered Apr. 27, 2004; filed May 25, 2004 &

entered May 26, 2004; May 27, 2004).

          With regard to Okpala’s claim under the Federal Tort

Claims Act (“FTCA”), the magistrate judge recommended that relief



     *
       Okpala asserted on appeal that he never received the
magistrate judge’s Report and Recommendation recommending that the
district court dismiss certain of his claims under 28 U.S.C.A. §
1915(e)(2)(B) (West Supp. 2004) and § 1915A (West Supp. 2004), and
that the district court therefore erred in adopting the magistrate
judge’s recommendations. We have reviewed de novo the claims the
magistrate judge recommended the district court dismiss, and find
that the district court did not err in dismissing those claims.
See Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (holding that
de novo standard of review applies under § 1915A).

                                     - 2 -
be denied and advised Okpala that failure to file timely objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation.        Despite this warning,

Okpala failed to specifically object to the magistrate judge’s

recommended disposition of his FTCA claim.        The timely filing of

specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that

recommendation when the parties have been warned that failure to

object will waive appellate review.        See Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S.

140 (1985).   Okpala has waived appellate review by failing to file

objections after receiving proper notice.       Accordingly, we affirm

this portion of the district court’s judgment.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -